Citation Nr: 1203362	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  07-17 312A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for status post aortic valve replacement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The Veteran had active service from January 1966 to May 1969.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  This case was previously before the Board in August 2010 and was remanded for additional development.  


FINDING OF FACT

The competent evidence of record does not show that a congenital aortic valve disability was worsened in service by a superimposed disease or injury, and separate heart disability was not shown in service or within a year of discharge from service, and there has been no demonstration by competent medical, or competent and credible lay, evidence that any heart disability is related to the Veteran's active service.


CONCLUSION OF LAW

Service connection for status post aortic valve replacement is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

By correspondence dated in March 2005, September 2005, June 2007, and September 2010 the Veteran was informed of the evidence and information necessary to substantiate the claim, the information required of the appellant to enable VA to obtain evidence in support of the claim, the assistance that VA would provide to obtain evidence and information in support of the claim, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  In the June 2007 letter the Veteran received notice regarding the assignment of a disability rating and/or effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As VCAA notice was not completed prior to the initial AOJ adjudication of the claim, such notice was not compliant with Pelegrini.  However, as the case was readjudicated thereafter, there is no prejudice to the Veteran in this regard.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Duty to Assist

The Veteran's service treatment records are associated with the claims file, as are VA and private medical records.  As noted in an August 2011 memorandum, the AOJ has been unable to obtain the Veteran's treatment records from the Lackland Air Force base clinic, and in an August 2011 letter the Veteran was informed of this fact.  The Veteran has indicated that he has no such records in his possession

In February 2011 the Veteran underwent a VA examination that addressed the medical matters presented by this appeal.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The February 2011 VA examiner performed a contemporaneous physical examination of the Veteran and provided findings pertinent to the Veteran's claimed disability.  While the Veteran's representative has requested that VA obtain an opinion from a cardiologist in this case, the Veteran's representative has not challenged the adequacy of the opinion.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that there has been substantial compliance with its August 2010 remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claim.

Analysis

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain heart disease will be presumed to have been incurred or aggravated in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by probative evidence to the contrary.

VA regulations state that congenital or developmental defects "are not diseases or injuries within the meaning of applicable legislation."  38 C.F.R. § 3.303(c).  Congenital diseases, but not defects, may be service connected.  Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009).  A congenital or developmental "defect," on the other hand, because of 38 C.F.R. § 3.303(c), may not be service-connected although service connection may be granted for additional disability due to disease or injury superimposed upon such defect during service.  VAOPGCPREC 82-90.

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

The Veteran contends that his current congenital heart condition was aggravated by his military service.  He asserts that while doing physical training at Lackland Air Force Base in 1966, he was overwhelmed by breathlessness.  The breathlessness was accompanied by wheezing and continued to worsen.  This caused him to fall out of formation and led to him being sent to the base dispensary.  Since separating from service he has had three or four reoccurrences of the same symptoms and has since been diagnosed with a heart condition, resulting in the replacement of his aortic valve.  He asserts that the symptoms he experiences now are the same symptoms he experienced during the physical training session in 1966.  Therefore, he contends that his heart condition initially manifested in service and intermittently continued until it was diagnosed and treated after service.

The Veteran's service treatment records, including his entrance and separation examinations, contain no complaints or diagnoses of heart disability.  December 1965 and May 1969 medical history reports reveal that the Veteran indicated a history of cramps in the leg.

Private treatment records dated between June 1998 and October 2004 show treatment for a heart condition.  In August 1998, the Veteran underwent cardiothoracic surgery at a private facility to replace the aortic valve.  The Veteran's cardiac catherization revealed no significant coronary artery disease with a normal ejection fraction.  The physician diagnosed the Veteran with non-coronary aortic insufficiency and the operative noted indicated that the Veteran's valve disease was congenital.

In a sworn affidavit dated in June 2005, the Veteran's brother stated that while running in formation during physical training, the Veteran dropped out of formation onto the side field with difficulty breathing and was unable to return to formation.  He stated that the Veteran was advised to go to the base dispensary.  The Veteran also told him that he had minor chest pains.

In a July 2006 letter, a physician's assistance indicated that the Veteran was his patient at the Primary Care Clinic and stated that the Veteran's aortic valve insufficiency is a congenital heart condition that was more likely than not aggravated during his military service.  It was also noted that the Veteran's chronic leg cramps were documented in the Veteran's entrance and exit exams.

At a February 2011 VA examination, the Veteran was diagnosed with aortic valve insufficiency, congestive heart failure, and ischemic heart disease.  The February 2011 VA examiner has stated that the Veteran's congenital aortic valve defect was not subjected to a superimposed injury or disease during service.  In fact, the February 2011 VA examiner noted that it was unlikely that the Veteran's aortic valve condition was even manifested during service, as such conditions, according to the February 2011 VA examiner, typically did not occur until the 5th or 6th decade of life.  The February 2011 VA examiner also noted that the Veteran's ischemic heart disease and congestive heart failure were developmental conditions which were not manifested during service.  

Private and VA examiners have indicated that the Veteran's aortic valve insufficiency is a congenital condition.  The Board again notes that congenital or developmental defects are not "diseases or injuries" within the meaning of applicable statutes and regulations.  38 C.F.R. § 3.303(c).  However, if during service a congenital or developmental defect is subject to a superimposed injury or disease, service connection may be warranted.  VAOPGCPREC 82-90.  As such, the question is whether the Veteran's congenital aortic valve defect was subjected to a superimposed injury or disease during service.

It appears, at least upon a superficial review, that the evidence of record contains an opinion of etiology favorable to the Veteran's claim and an opinion that rejects the Veteran's claim.  A closer review, reveals, however, that such is not the case.  

The Board here reiterates that the issue is not whether the Veteran's aortic valve insufficiency was itself worsened during service, but, whether the aortic valve insufficiency, a congenital defect according to the February 2011 VA examiner, was worsened in service by a superimposed disease or injury.  The Board can find nothing in the July 2006 VA examiner's statement that identifies any disability that was superimposed on the aortic valve insufficiency during service.  To the extent that the July 2006 VA examiner may have been indicating that leg cramps had been superimposed on the Veteran's aortic valve disability, the Board notes that leg cramps were identified by the Veteran on entrance to service (a fact recognized by the July 2006 VA examiner), and, as such, there is no indication that leg cramps were superimposed upon the Veteran's aortic valve sufficiency during service.  Accordingly, as there is no evidence of a superimposed disease or injury on the congenital aortic valve defect, service connection is not warranted.

The Board further observes that the February 2011 VA examiner also noted that the Veteran's ischemic heart disease and congestive heart failure were developmental conditions which were not manifested during service.  The Board notes that there is no opinion to the contrary.

The Veteran has submitted a medical article from the American Medical association.  The article, however, is not specific to the Veteran and does not relate to the matter at hand-whether the Veteran's congenital aortic defect was subjected to a superimposed disease or injury during service.  In short, the article does not contain the specificity to constitute competent evidence of the claimed medical nexus.  Sacks v. West, 11 Vet. App. 314 (1998).

The Board notes that the Veteran and his brother are competent to provide testimony concerning factual matters of which they have first hand knowledge (i.e., experiencing or observing shortness of breath during service).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The case at hand, however, does not turn on the Veteran's credibility, which the Board does not doubt.  The issue is that the Veteran, as a layperson is generally not deemed competent to opine on a matter that requires medical knowledge, such as the question of whether the Veteran's aortic valve disability was worsened in service by a superimposed disease or injury.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  In sum, as the preponderance of the evidence weighs against the Veteran's claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

ORDER

Service connection for status post aortic valve replacement is denied.




____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


